e 1:19-cv-00715-LO-IDD Document 59-1 Filed 08/14/19 Page 1 of 2 PageID#
                                                                              OAKP/
                                                                             48237
                                                                             AUG 01
                                            fOit4L UKVtat                    AMOUl



 ^ooSI pitnchuri*' i 1
                                                 1000
                                                              22314            $(
                                                                             R2305l<
                                        (




                    M, waa.(
                                                                     _^'\y


                                                                ■■




                  Wiicrv y,ft/y<if|(Js                                       ^ i


        Vo| C«vf«.oos«                                      J
                                                            4Cowt"l




                        OSIMRSHIIISSERVI
e 1:19-cv-00715-LO-IDD Document 59-1 Filed 08/14/19 Page 2 of 2 PageID#
